         Case 1:18-cv-00681-RJL Document 228 Filed 08/12/20 Page 1 of 2




UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                Case No. 1:18-cv-00681-RJL
                                                           Honorable Richard J. Leon
       Plaintiff,

       v.

EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,

       Defendants.

                    NOTICE OF MATERIAL MEDICAL DEVELOPMENT

       Notice is hereby provided that, as set forth on Exhibit 1 hereto, Defendant Edward

Butowsky recently went into cardiac arrest and his life was only saved following 13 minutes of

CPR, defibrillation and intubation.

       Dated: August 12, 2020

                                      /s/ Eden Quainton___________________
                                      EDEN P. QUAINTON, ESQ. (D.C. Bar No. NY0318)
                                      QUAINTON LAW, PLLC
                                      1001 Avenue of the Americas, 11th Floor
                                      New York, New York 10018
                                      Telephone: (212) 813-8389
                                      E-mail: equainton@gmail.com
                                      Attorneys for Defendants Edward Butowsky and Matthew
                                      Couch




                                                1
         Case 1:18-cv-00681-RJL Document 228 Filed 08/12/20 Page 2 of 2




                               CERTIFICATE OF SERVICE


       The undersigned counsel certifies that on August 12, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Plaintiff

Aaron Rich.



                               QUAINTON LAW, PLLC

                               /s/ Eden Quainton___________________
                               EDEN P. QUAINTON, ESQ.
                               1001 Avenue of the Americas, 11th Floor
                               New York, New York 10018
                               Telephone: (212) 813-8389
                               E-mail: equainton@gmail.com
                               Attorneys for Defendants Edward Butowsky and Matthew Couch




                                               2
